MEMORANDUM **
Cecil Peter Olivas, a native and citizen of Belize, petitions for review of the Board of Immigration Appeals (“BIA”) denial of his motion to reconsider the denial of his motion to reopen proceedings after an in absentia deportation order. We have jurisdiction pursuant to 8 U.S.C. § 1105 a(a), see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), and we deny the petition for review.
The BIA did not abuse its discretion in finding no error of law or fact in its prior decision denying Olivas’ motion to reopen. See Singh v. INS, 213 F.3d 1050, 1052 (9th Cir.2000); 8 C.F.R. § 3.2(b)(1). Insofar as Olivas contends that the BIA erred in not addressing his due process argument, this court has previously addressed the due process argument and found it unpersuasive. See Olivas v. INS, No. 99-71310, 2001 WL 868020, at *1, 15 Fed.Appx. 502 (9th Cir. July 30, 2001). Olivas’ contention that the BIA erred in finding that he failed to appear at his deportation hearing was also previously considered and rejected by this court. See id.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.